An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance
with the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.



                               NO. COA13-1324
                       NORTH CAROLINA COURT OF APPEALS

                               Filed: 17 June 2014


STATE OF NORTH CAROLINA

      v.                                      Forsyth County
                                              No. 12 CRS 061995
JOY FATINA MANNS



      Appeal by defendant from judgment entered 1 May 2013 by

Judge William Z. Wood in Forsyth County Superior Court.                       Heard

in the Court of Appeals 26 May 2014.


      Attorney General Roy Cooper, by Associate Attorney General
      Adrian Dellinger, for the State.

      Don Willey for defendant-appellant.


      HUNTER, Robert C., Judge.


      Defendant      appeals    from     judgment    entered    based    upon   her

conviction for felonious larceny from a merchant by removing,

destroying,     or    deactivating       an   antishoplifting      or   inventory

control device.       We find no error.

                                   Background

      The   State’s     evidence    at    trial     establishes   the   following

factual background.        Paul Lott is the loss prevention manager at
                                           -2-
Macy’s in Winston-Salem, North Carolina.                     On 30 November 2012,

after being alerted about defendant’s presence, Mr. Lott, using

an exterior video camera, located defendant in the parking lot.

After   leaning       through      the     passenger    window       of     a    vehicle,

defendant walked around and sat in the driver’s seat.                           Defendant

then took individual items of clothing out of a bag, wrapped a

plastic bag around each item’s antitheft device, and pulled each

antitheft device apart.

     Mr. Lott testified that Macy’s used two types of antitheft

devices to protect certain merchandise.                  The first type, called

a microwave system, sets off an alarm when taken through the

store’s exits.         The second type, called an ink tag, contains

vials of ink which are supposed to stain the item when the tag

is   pulled       apart.      Mr.     Lott       testified    that     the       type     of

merchandise       recovered        from    defendant    would        have       had     been

protected by these types of antitheft devices.

     After Mr. Lott observed defendant removing the antitheft

devices,     he     called   the    Winston-Salem       Police   Department,             and

officers responded within five minutes.                      Officer K.D. Freeman

was one of the responding officers.                    He identified defendant,

since   he    had    known   her     for    several    years.        Defendant          told

Officer Freeman that she had gone to Macy’s to steal clothing in
                                          -3-
order   to    pay    her   bills.      Officer      Freeman    noticed    that   the

antitheft devices had been burned and removed from the clothing.

Defendant told him that she “learned how to steal a long time

ago”    and    had    burned    the       devices    off.       Another     officer

photographed the merchandise, seized it, and returned it to Mr.

Lott.     The merchandise consisted of jeans, pants, and a purse.

Mr. Lott confirmed that the merchandise belonged to Macy’s.                      The

stolen goods had a total value of $894.00.

       At the close of the State’s evidence, defendant moved to

dismiss    the   charge,     but    the    trial    court    denied   her   motion.

Defendant renewed her motion at the close of all evidence, which

the trial court again denied.

       The jury found defendant guilty of felonious larceny by

removing,     destroying,      or   deactivating       an     antishoplifting    or

inventory control device.             The trial court sentenced defendant

to a term of 6 to 17 months imprisonment.                   Defendant gave notice

of appeal in a timely manner.

                                    Discussion

       Defendant argues that the trial court erred by denying her

motion to dismiss.         “‘Upon defendant’s motion for dismissal, the

question for the Court is whether there is substantial evidence

(1) of each essential element of the offense charged, or of a
                                         -4-
lesser offense included therein, and (2) of defendant’s being

the perpetrator of such offense.               If so, the motion is properly

denied.’”      State v. Fritsch, 351 N.C. 373, 378, 526 S.E.2d 451,

455 (quoting State v. Barnes, 334 N.C. 67, 75, 430 S.E.2d 914,

918 (1993)), cert. denied, 531 U.S. 890, 148 L. Ed. 2d 150

(2000).     “Substantial evidence is such relevant evidence as a

reasonable      mind     might    accept       as     adequate    to   support     a

conclusion.”         State v. Smith, 300 N.C. 71, 78, 265 S.E.2d 164,

169 (1980).      “In making its determination, the trial court must

consider       all     evidence    admitted,           whether     competent      or

incompetent, in the light most favorable to the State, giving

the    State    the     benefit   of     every       reasonable    inference     and

resolving any contradictions in its favor.”                 State v. Rose, 339

N.C. 172, 192, 451 S.E.2d 211, 223 (1994), cert. denied, 515

U.S. 1135, 132 L. Ed. 2d 818 (1995).                   “This Court reviews the

trial court’s denial of a motion to dismiss de novo.”                    State v.

Smith, 186 N.C. App. 57, 62, 650 S.E.2d 29, 33 (2007).

       In the instant case, defendant was charged with larceny

from   a   merchant     by   removing,     destroying,     or     deactivating    an

antishoplifting or inventory control device, pursuant to N.C.

Gen. Stat. § 14-72.11(2) (2013).                    “The essential elements of

larceny are: (1) taking the property of another; (2) carrying it
                                            -5-
away; (3) without the owner’s consent; and (4) with the intent

to deprive the owner of the property permanently.”                           State v.

Wilson, 154 N.C. App. 686, 690, 573 S.E.2d 193, 196 (2002).

Here,   the      State    was    required    to   prove   the   four      elements    of

larceny, plus the additional element specified by section 14-

72.11(2):        that the larceny was committed against a merchant

“[b]y removing, destroying, or deactivating a component of an

antishoplifting          or   inventory     control    device        to   prevent    the

activation of any antishoplifting or inventory control device.”

N.C. Gen. Stat. § 14-72.11(2); see State v. Justice, ___ N.C.

App. ___, ___, 723 S.E.2d 798, 800-01 (2012).

     On   appeal,         defendant     challenges    the     sufficiency       of   the

evidence to support the additional element required by section

14-72.11(2), which makes the larceny a Class H felony under the

circumstances.           She argues that the evidence shows she made no

attempt to remove, destroy, or deactivate the antitheft devices

until after the larceny had been completed and therefore did not

attempt     to    remove        the   antitheft     devices     to    prevent     their

activation       or   carry     out   the   theft    undetected.          Thus,     while

defendant concedes that the evidence was sufficient to support a

larceny conviction, she contends that the record only supports a
                                        -6-
conviction for misdemeanor larceny, given that the value of the

stolen goods was under $1,000.00.

     Defendant      has     not    cited    any   legal      authority     for   her

argument, and we are not persuaded.               The plain language of the

statute    does    not     support    her     contention.         Furthermore,    in

Justice,    we    stated    that     “the   removal     of   an    antishoplifting

device is a separate and distinct element from the taking and

carrying away of the property in question.”                   Justice, ___ N.C.

App. at ___, 723 S.E.2d at 801.               Although Justice dealt with an

issue related to the indictment, we find our discussion of the

elements of this offense in that decision to be instructive with

respect to the instant issue, and we decline to deviate from the

reasoning quoted above.           See id.

     We find that the State’s evidence is sufficient to support

a   finding       that     defendant        removed     a    component      of    an

antishoplifting or inventory control device.                  Mr. Lott observed

defendant   removing       antitheft    devices       from   merchandise    in   the

parking lot of Macy’s.            Defendant also stated to Officer Freeman

that she went to Macy’s to shoplift in order to pay her bills

and that she burned off the antitheft devices.                    Accordingly, we

hold that the trial court did not err in denying defendant’s

motion to dismiss.
                            -7-
                         Conclusion

For the foregoing reasons, we find no error.



NO ERROR.

Judges STEPHENS and ERVIN concur.

Report per Rule 30(e).